Name: Regulation (EEC) No 373/74 of the Commission of 13 February 1974 supplementing Regulation (EEC) No 3282/73 defining the terms 'bottler' and 'bottling'
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing
 Date Published: nan

 No L 42/4 Official Journal of the European Communities 14. 2 . 74 REGULATION (EEC) No 373/74 OF THE COMMISSION of 13 February 1974 supplementing Regulation (EEC) No 3282/73 defining the terms 'bottler' and 'bottling' HAS ADOPTED THIS REGULATION : Article 1 The following Article is introduced after Article 3 of Regulation (EEC) No 3282/73 : 'Article 3a THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/70 (*) of 28 April 1970 laying down additional provisions for the common organization of the market in wine , as last amended by Regulation (EEC) No 2592/73 (2), and in particular Article 30 (4) thereof ; Whereas, in order to ensure that the terms 'bottler' and 'bottling' are interpreted consistently in all Community regulations, it is necessary that those terms be defined in the context of Regulation (EEC) No 3282/73 of the Commission of 5 December 1973 defining the terms 'coupage' and 'the turning into wine' (3 ) ; Whereas in view of the responsibility of the one who markets the bottled wine it seems appropriate that the definition of the term 'bottler' should be the owner of the wine even in cases where the bottling has been carried out by another ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Wine, "Bottler means the natural or legal person, or the association of these persons who carries out or commissions the carrying out of the bottling for his own account . "Bottling" means the putting up for commercial purposes of the products in question into containers of a capacity not exceeding 60 litres .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1974 . For the Commission The President Francois-Xavier ORTOLI (!) OJ No L 99, 5 . 5 . 1970, p . 1 . (2 ) OJ No L 269, 26 . 9 . 1973, p . 1 . (3 ) OJ No L 337, 6 . 12. 1973, p . 20 .